Exhibit 10.2 CONFIDENTIAL TREATMENT Supplemental Agreement No.72 to Purchase Agreement No.1810 between THE BOEING COMPANY and SOUTHWEST AIRLINES CO. Relating to Boeing Model 737-7H4 Aircraft (the Aircraft) THIS SUPPLEMENTAL AGREEMENT, entered into as of February 17, 2011, by and between THE BOEING COMPANY, a Delaware corporation with principal offices in Seattle, Washington, (Boeing) and SOUTHWEST AIRLINES CO., a Texas corporation with principal offices in Dallas, Texas (Buyer); WHEREAS, the parties hereto entered into Purchase Agreement No. 1810 dated January 19, 1994, relating to Boeing Model737-700 aircraft (the Purchase Agreement) and; WHEREAS, Buyer wishes to purchase the following aircraft, in the configuration specification identified in Exhibit A to the Purchase Agreement, and incorporate such aircraft into the Purchase Agreement as Block T-W-2b Firm Aircraft (December 2011 Incremental Aircraft); MSN Delivery Month TBD December 2011 NOW THEREFORE, in consideration of the mutual covenants herein contained, the parties agree to amend the Agreement as follows: 1.The Table of Contents of the Agreement is deleted in its entirety and a new Table of Contents is attached hereto and incorporated into the Agreement by this reference; 2.Table 1 is hereby deleted in its entirety and replaced by a new Table 1, attached hereto and incorporated into the Agreement, to identify the delivery positions, quantities, Price and Advance Payment Base Price of the December 2011 Incremental Aircraft as a Block T-W-2b Firm Aircraft; 3.Letter Agreement No. SWA-PA-1810-LA-02710, entitled ***, is deleted in its entirety and replaced by a new Letter Agreement No. SWA-PA-1810-LA-02710R1 attached hereto and hereby incorporated into the Agreement by this reference. ***Pursuant to 17 CFR 240.24b-2, confidential information has been omitted and has been filed separately with the Securities and Exchange Commission pursuant to a Confidential Treatment Application filed with the Commission. P.A. No.1810 SA-72-1 K/SWA The Agreement will be deemed to be supplemented to the extent herein provided and as so supplemented will continue in full force and effect. EXECUTED IN DUPLICATE as of the day and year first above written. THE BOEING COMPANY SOUTHWEST AIRLINES CO. By: /s/ Isabelle Session By: /s/ Scott Topping Its: Attorney-In-Fact Its:VP Treasurer P.A. No.1810 SA-72-2 K/SWA TABLE OF CONTENTS Page SA ARTICLES Number Number 1. Subject Matter of Sale 1-1 SA-13 2. Delivery, Title and Risk of Loss 2-1 SA-28 3. Price of Aircraft 3-1 SA-71 4. Taxes 4-1 5. Payment 5-1 6. Excusable Delay 6-1 7. Changes to the Detail Specification 7-1 8. Federal Aviation Requirements and Certificates and Export License 8-1 9. Representatives, Inspection, Flights and Test Data 9-1 Assignment, Resale or Lease 10-1 Termination for Certain Events 11-1 Product Assurance; Disclaimer and Release; Exclusion of Liabilities; Customer Support; Indemnification and Insurance 12-1 Buyer Furnished Equipment and Spare Parts 13-1 Contractual Notices and Requests 14-1 Miscellaneous 15-1 P.A. No.1810 SA-72 K/SWA TABLE OF CONTENTS CON'T SA TABLE Number 1. Aircraft Information Table SA-72 2. Option Aircraft Information Table SA-66 EXHIBITS A 737-700 Aircraft Configuration Exhibit A-4 Exhibit A-1A SA-69 A.2 737-800 Aircraft Configuration SA-71 B Product Assurance Document SA-1 C Customer Support Document C.2 737-800 Customer Support Document SA-71 D Price Adjustments Due to Economic Fluctuations - Aircraft E Buyer Furnished Equipment Provisions Document E.2 737-800 Buyer Furnished Equipment Provisions Document SA-71 F Defined Terms Document LETTER AGREEMENTS 1810-1 Waiver of Aircraft Demonstration Flight P.A. No.1810 SA-72 K/SWA TABLE OF CONTENTS CON'T SA RESTRICTED LETTER AGREEMENTS Number 6-1162-RLL-932R2 Promotional Support SA-13 6-1162-RLL-933R21 Option Aircraft SA-60 6-1162-RLL-934R4 Disclosure of Confidential Information SA-71 6-1162-RLL-935R1 Performance Guarantees SA-1 6-1162-NIW-890 *** SA-39 6-1162-RLL-936R4 Certain Contractual Matters SA-4 6-1162-RLL-937 Alternate Advance Payment Schedule 6-1162-RLL-938 *** 6-1162-RLL-939R1 Certification Flight Test Aircraft SA-1 6-1162-RLL-940R1 Training Matters SA-1 6-1162-RLL-941R2 Other Matters SA-13 6-1162-RLL-942 Open Configuration Matters 6-1162-RLL-943R1 Substitution Rights SA-6 6-1162-RLL-944 *** 6-1162-RLL-945 Comparison of 737-7H4 and 737-3H4 Block Fuel Burn 6-1162-RLL-1855R3 Additional Contractual Matters SA-4 6-1162-RLL-1856 *** SA-1 6-1162-RLL-1857 Service Ready Validation Program Field Test SA-1 6-1162-RLL-1858R1 Escalation Matters SA-4 P.A. No.1810 SA-72 K/SWA TABLE OF CONTENTS CON'T SA RESTRICTED LETTER AGREEMENTS Number 6-1162-RLL-2036 Amortization of Costs for Customer Unique Changes 6-1162-RLL-2037 Reconciliation of the Aircraft Basic Price SA-1 6-1162-RLL-2073 Maintenance Training Matters SA-1 6-1162-KJJ-054R1 Business Matters 6-1162-KJJ-055R1 Structural Matters SA-25 6-1162-KJJ-056 Noise and Emission Matters SA-13 6-1162-KJJ-057 Product Development Matters SA-13 6-1162-KJJ-058R1 Additional Substitution Rights SA-71 6-1162-KJJ-150 Flight Control Computer & Mode Control Panel Spares Matter SA-14 6-1162-MSA-185R3 Delivery Change Contractual Matters SA-21 6-1162-JMG-669R8 *** SA-54 6-1162-JMG-747R1 *** SA-36 6-1162-CHL-217 Rescheduled Flight Test Aircraft SA-32 6-1162-NIW-606R1 *** SA-36 6-1162-NIW-640 Early Delivery of Two April 2004 Aircraft SA-35 6-1162-NIW-889 Warranty - Exterior Color Schemes and Markings for YA143 and on SA-39 6-1162-NIW-1142 *** SA-43 6-1162-NIW-1369 *** SA-46 P.A. No.1810 SA-72 K/SWA 6-1162-NIW-1983*** SA-62 SWA-PA-1810-LA-1000419 *** SA-64 SWA-PA-1810-LA-1001315 *** SA-66 SWA-PA-1810-LA-02710 *** SA-72 SWA-PA-1810-LA-100398737-800 Promotional Support SA-71 SWA-PA-1810-LA-1003490*** SA-71 SWA-PA-1810-LA-1003367*** SA-71 P.A. No.1810 SA-72 K/SWA Table 1 to Purchase Agreement No. 1810 Aircraft Information Table Base Aircraft Price Special Features Aircraft Basic Price Block A, B, C, D & E Aircraft *** *** *** Block F & G Aircraft *** *** *** Block H Aircraft *** *** *** Block I Aircraft *** *** *** Block J Aircraft *** *** *** Block K Aircraft *** *** *** Block K-W Aircraft *** *** *** Block L Aircraft *** *** *** Block T Aircraft *** *** *** Block T-W Aircraft *** *** *** Block T-W-1 / T-W-1a Aircraft *** *** *** Block T-W-2 / T-W-2aAircraft *** *** *** Block T-W-2b Aircraft* Block T-W-2c Aircraft* Block T-W-3 Aircraft* notes: Block K-W Aircraft: Block K airplanes with production winglets installation Block T-W Aircraft: Block T airplanes with production winglets installation Block T-W-1 / T-W-1aAircraft: Firm Aircraft contracted to deliver from May 1, 2006 through June 2008 at the signingof SA-47 (T-W-1a Aircraft Advance Payment Schedule per LA 6-1162-JGM-669) Block T-W-2 / T-W-2a Aircraft: U-W-1 Option Aircraft which became Firm Aircraft after signing of SA-47 and Firm Aircraft contracted to deliver in July 2008 forward at the signing of SA47 (T-W-2a Aircraft Advance Payment Schedule per LA 6-1162-JGM-669) Exhibit A-2 applies to Block T-W-2 / T-W-2a Aircraft delivering through Dec 2009 and the first Aircraft delivering in Jan 2010 Exhibit A-3 applies to Block T-W-2 / T-W-2aAircraft the second Aircraft delivering in Jan 2010 and on Block T-W-2b Aircraft - Advance Payment Schedule per LA SWA-PA-1810-LA-1001315; * Exhibit A-4 applies to Block T-W-2b Aircraft as identified in Exhibit A-4 to the Purchase Agreement^ ***Exhibit A-1A applies to Block T-W-2c Aircraft per SA69 Block T-W-3 Aircraft (Substitute Aircraft per SA71) - Advance Payment Schedule per LA SWA-PA-1810-1001315 **First minor model Special Features price *** due to non-recuring charges^^ **Exhibit A.2 applies to Block T-W-3 Aircraft^^^ Delivery Number of Aircraft Adv Payment Base Date Aircraft Block Price Per A/P Serial Number Oct-1998 1 F *** Nov-1998 2 F *** Dec-1998 2 F *** Mar-1999 2 G *** Jun-1999 2 H *** Jul-1999 1 H *** Aug-1999 1 H *** Sep-1999 2 H *** Oct-1999 1 H *** Oct-1999 1 L *** SWA – PA1810
